On April 7, 1998, movant, Cincinnati Bar Association, filed with this court a motion for an order to show cause why respondent should not be punished for contempt for failure or refusal, without just cause or just excuse, to obey the commands of the court to appear in response to the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law and to produce the documents the production of which was ordered by the subpoena duces tecum. On April 17, 1998, respondent filed a response to the motion. On May 27, 1998, this court granted the motion to the extent that respondent was ordered to show cause in writing within twenty days of the date of the order why he should not be punished for contempt. On June 16,1998, respondent filed a response to the show cause order, a motion to quash subpoena duces tecum, and a request for oral argument. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that movant, Cincinnati Bar Association, be and, is hereby, ordered to show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why this case should not be dismissed.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.